Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 1 of 9




               EXHIBIT A
        Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 2 of 9
                                       Exhibit A
         Dhaliwal v. HYPR Corp. and George Avetisov, 17 Civ. 7959 (GBD)(DCF)
                          Plaintiff’s Deposition Designations


Deponent       Plaintiff’s Designations       Cross Designations           Objections
                From            To            From             To
             (page : line) (page : line)   (page : line)   (page : line)
George Avetisov, September 26, 2018
                  7:3           7:7
                 7:19          7:21
                 10:7         10:22
                 12:6         12:11
                12:20         12:22
                 21:6         21:13
                21:22          22:6
                 22:9         22:10
                22:20         22:24
                38:25         39:16
                51:15         51:19
                 55:9         56:14
                57:10         57:19
                91:17         92:17
                 94:6         94:20
                97:11         97:16
                 98:6         99:19
               100:11        100:21
               112:13        112:21
                124:7        124:20
               148:21        149:18
                150:4         150:5
               150:16        150:21
                151:9        151:12
                154:5        154:18
                156:7        156:16
               163:11        163:14
                173:5        173:14
                177:7        177:10
               184:12        184:17
               185:16         186:6
                191:3        191:10
               192:22         193:3
               193:20        193:23
                196:4        196:10
                198:6        198:15
               208:22        209:18
                219:9        219:13
                220:9        220:10
                223:6        223:13
      Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 3 of 9
       Dhaliwal v. HYPR Corp. and George Avetisov, 17 Civ. 7959 (GBD)(DCF)
                        Plaintiff’s Deposition Designations

Deponent    Plaintiff’s Designations          Cross Designations           Objections
              From             To             From             To
           (page : line)   (page : line)   (page : line)   (page : line)
             223:24           224:8
             232:11          232:22
             234:17          234:23
             235:11          235:16
             247:24          248:12
              252:4           253:2
             253:17          254:12
             256:10          258:12
             259:11           261:2
             262:12          262:25
             263:21           264:2
             266:16           267:4
             267:19          268:14
              274:2          274:25
             279:15           280:3
              284:8          284:15
              286:4          288:11
             295:11          295:24
              296:8          298:13
             298:18           299:2
             309:12           310:9
             312:18          312:23
             313:14          313:21
              320:3          321:18
              322:3           323:5
             331:14          331:17
              333:4           333:8
             337:13          337:20
             338:14          338:18
              339:2           340:4
             344:18          344:24
              345:9          345:14
              346:2          346:19
              349:2           351:3
              355:6           356:2
              356:8          356:10
              358:3          358:19
              363:6           363:8
             366:14           367:3
             369:10          369:20


                                              2
       Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 4 of 9
        Dhaliwal v. HYPR Corp. and George Avetisov, 17 Civ. 7959 (GBD)(DCF)
                         Plaintiff’s Deposition Designations

Deponent      Plaintiff’s Designations      Cross Designations           Objections
              From            To            From             To
           (page : line) (page : line)   (page : line)   (page : line)
              370:4         370:7
             370:16         371:3
             371:16        371:19
             371:24         373:6
             373:22         374:3
             375:13        375:23
             376:16        376:22
Roman Kadinsky, January 22, 2019
              15:14         15:19
              15:23          16:5
               17:7         17:15
               18:3         18:22           74:24            75:6
               19:5          19:9
              19:18         19:23
               20:6          21:2
              24:11          25:2
              25:25         26:11
              26:19         27:10           27:11            28:6
               28:7          28:8
              30:14          31:4            31:5            31:9
              31:24         33:11           33:12           33:14
              33:15          34:6
              34:10         34:24           34:25           35:10
              35:11          36:6
               40:3          40:6
              40:22         42:12
               44:6         44:19           44:20           44:25
               45:2          45:6
              46:22         47:10           47:11
              48:12         48:25
              49:12          50:5
              52:12         52:20
               59:5          59:9           59:18           60:13
               61:2         61:18           61:19           61:24
              65:12         65:15
              65:21          66:8
              66:17          67:2
              69:25         70:11
              70:17         71:22
              72:23          73:9
              74:20         74:23           74:24            75:6


                                            3
        Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 5 of 9
         Dhaliwal v. HYPR Corp. and George Avetisov, 17 Civ. 7959 (GBD)(DCF)
                          Plaintiff’s Deposition Designations

Deponent       Plaintiff’s Designations       Cross Designations                  Objections
                From           To             From             To
             (page : line) (page : line)   (page : line)   (page : line)
                 79:6         79:25
                81:12         82:11
                83:20         84:10           84:11           84:17
                 90:9         90:19           89:23            90:5
                 91:8         91:16
                91:23         92:11
                 97:2         99:10
                99:20        100:14          100:15          100:22
               100:23        101:12
               101:25         102:6
               102:25        103:22
                104:4         105:7
               105:16         106:7
               106:11         107:6           107:7          107:10
                110:2         111:6
               111:12        112:23
                114:3         115:3
               116:12         117:9          115:22          116:11
               117:21        118:24          117:10          117:20        & 120:4 – 120:19
                119:6        119:14
               121:15        121:19
               121:23         123:8          123:12          123:20
               123:21         124:4
                124:9        124:15          124:16          125:19        &128:7 – 130:19
               132:11        132:13
               132:23        133:16           134:3           134:9
               134:10        134:14
               138:16        139:15
               141:14        141:24
               143:22        145:14
               145:18        145:23
               146:16        146:17
                155:8         156:7
               156:12         157:7
                158:8         158:9
               158:14        158:25
               160:11        160:18
               160:24         162:8
                163:3        163:12
Bojan Simic, January 24, 2019
                10:16         10:18


                                              4
      Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 6 of 9
       Dhaliwal v. HYPR Corp. and George Avetisov, 17 Civ. 7959 (GBD)(DCF)
                        Plaintiff’s Deposition Designations

Deponent    Plaintiff’s Designations          Cross Designations                  Objections
              From              To            From             To
           (page : line)   (page : line)   (page : line)   (page : line)
              11:21            12:6
              14:10           14:18
              15:10           15:21
               17:3           17:25
              18:22
               19:2           19:11           18:17           18:25
              20:24           22:13
              22:24           23:13
              23:21            26:5
               27:6            29:6
              29:15           32:23
               35:5            35:6
              35:18           35:23
               39:7           39:22
              40:21            42:6
              42:16           42:23
               44:5            44:9
              44:13           44:15
               49:9           49:19
               50:3            51:4
              51:19           52:25
               53:6           53:22           53:23            54:2
              57:14            58:8
              75:17           79:19
               80:6           80:15
              82:11           82:21
              83:22           84:11
              85:18           86:12
               88:5           88:14
              88:20            89:7            89.8           89:18        & 93:25 – 95:7
              89:19           90:15
              93:15           93:24




                                              5
           Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 7 of 9



                                     Exhibit A
                  DHALIWAL v. HYPR CORP. and GEORGE AVETISOV
                         Case No. 17 Civ. 7959 (GBD) (DCF)
                DEFENDANT’S DEPOSITION TESTIMONY DESIGNATIONS


Deponent           Defendant’s    Defendant’s    Cross          Cross        Objections
                   Designations   Designations   Designations   Designations
                   From (page :   To (page :     From (page :   To (page :
                   line)          line)          line)          line)
Amarpreet
Dhaliwal,
September 13,
2018
                   7:6            7:8
                   8:5            9:25
                   10:21          12:7
                   13:15          14:17
                   14:23          19:14
                   19:18          22:8
                   23:11          26:7           26:8           27:4
                   27:5           27:21          27:22          28:16
                   28:18          31:6
                   31:16          37:19
                   39:3           39:8
                   41:2           41:9
                   41:25          43:4
                   47:16          47:23          46:5           46:25
                   49:13          50:8           46:5           46:25
                   51:11          54:9           54:10          61:8
                   61:9           62:22          62:23          63:3
                                                 63:24          64:16
                   71:1           74:24          74:25          75:2
                   74:8           77:21          77:24          78:18
                   79:9           80:23
                   81:7           81:20          80:25          81:6
                                                 81:21          82:14
                   91:21          92:5
                   93:8           93:14
                   94:17          95:13          95:14          95:20
                   96:4           96:15
                   97:3           100:2
                   103:1          105:7
                   111:25         114:6
                   128:9          130:2
                   130:20         137:15         139:25         140:12


{S2470511; 1}
           Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 8 of 9



Deponent           Defendant’s    Defendant’s    Cross          Cross        Objections
                   Designations   Designations   Designations   Designations
                   From (page :   To (page :     From (page :   To (page :
                   line)          line)          line)          line)
                   138:12         139:2
                   139:14         139:22
                   140:13         144:3
                   144:18         145:6          146:7          156:22
                   147:25         148:12
                   149:5          151:13
                   152:14         152:16
                   154:19         155:5
                   155:24         166:5
                   167:25         169:6
                   169:17         170:12         170:13         170:18
                   171:4          174:3          174:4          175:4
                   178: 17        179:11
                   179:21         180:2
                   183:5          183:9
                   185:4          186:22
                   188:1          188:25
                   189:13         189:25
                   192:6          194:8
                   199:8          200:4
                   200:19         201:14
                   202:1          204:9          205:8          206:2
                   207:11         207:22
                   208:9          208:19         208:20         208:23
                   209:1          209:17
                   212:17         214:18
                   215:3          215:9
                   215:20         216:6
                   216:17         219:2
                   219:18         220:10         220:5          220:21
                   220:22         220:25         221:5          221:13
                   222:14         223:9
                   238:16         240:23
                   251:6          253:25
                   264:11         264:17         265:18         267:2
                   267:3          270:2
                   271:16         271:24         270:24         271:15
                   276:7          277:7
                   284:17         285:20
                   286: 14        287:11
                   288:5          288:10         288:9          288:15


{S2470511; 1}                                2
           Case 1:17-cv-07959-GBD Document 73-1 Filed 09/18/19 Page 9 of 9



Deponent           Defendant’s    Defendant’s    Cross          Cross        Objections
                   Designations   Designations   Designations   Designations
                   From (page :   To (page :     From (page :   To (page :
                   line)          line)          line)          line)
                   288:16         289:21         289:22         290:21
                   296:13         297:6
                   299:4          299:13




{S2470511; 1}                                3
